Name: Council Regulation (EEC) No 1204/90 of 7 May 1990 amending Regulation (EEC) No 989/84 introducing a system of guarantee thresholds for certain processed fruit and vegetable products
 Type: Regulation
 Subject Matter: agricultural structures and production;  agri-foodstuffs;  foodstuff;  agricultural policy
 Date Published: nan

 11 . 5 . 90 Official Journal of the European Communities No L 119 / 71 COUNCIL REGULATION (EEC) No 1204 / 90 of 7 May 1990 amending Regulation (EEC) No 989/84 introducing a system of guarantee thresholds for certain processed fruit and vegetable products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 426 / 86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables i 1 ), as last amended by Regulation (EEC) No 1202 / 90 ( 2 ), and in particular Article 2 ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Regulation (EEC ) No 989 / 84 ( 4 ), as last amended by Regulation (EEC) No 2246 / 88 ( 5 ), introduces a system of guarantee thresholds for certain processed fruit and vegetable products , and in particular processed tomato products ; Whereas account should be taken of developments on the market in processed tomato products since 1988 and the allocation of the overall quantities should be adapted in the light of the respective share of each category of finished products ; whereas , in the case of Spain , that allocation is to take account of quantities of fresh tomatoes which may qualify for production aid pursuant to Regulation (EEC ) No 1203 / 90 ( 6 ); Whereas the guarantee threshold fixed for dried currants should be reduced by 2 000 tonnes owing to recent developments on the market for that product , hereby fixed as a guarantee threshold for the Community with the exception of Portugal for the 1990 / 91 marketing year . That tonnage shall be divided as follows :  3 400 694 tonnes for the manufacture of tomato concentrate ,  1 502 628 tonnes for the manufacture of whole peeled tomatoes ,  663 728 tonnes for the manufacture of other processed tomato products . 2 . As from the 1991 / 92 marketing year , the guarantee threshold shall be fixed for the Community at a quantity corresponding to 6 561 787 tonnes of fresh tomatoes . This tonnage shall be divided as follows :  4 283 639 tonnes for the manufacture of tomato concentrate ,  1 543 228 tonnes for the manufacture of whole peeled tomatoes ,  734 920 tonnes for the manufacture of other processed tomato products . 3 . The quantity of processed dried grapes corresponding respectively to the following tonnages of unprocessed dried grapes : ( a ) 68 000 tonnes of currants ; ( b ) 93 000 tonnes of sultanas ; and (c ) 4 000 tonnes of dried grapes of the Moscatel varieties , shall be fixed as the guarantee threshold for each marketing year .' HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EEC).No 989 / 84 is hereby replaced by the following : 'Article 1 1 . The quantity of processed tomato products corresponding to 5 567 050 tonnes of fresh tomatoes is : Article 2 H OJ No L 49 , 27 . 2 . 1986 , p. 17 (2 ) See page 66 of this Official Journal . ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p . 90 . ( «) OJ No L 103 , 16 . 4 . 1984 , p . 19 . ( s ) OJ No L 198 , 26 . 7 . 1988 , p. 20 . ( 6 ) See page 68 of this Official Journal . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . No L 119/72 Official Journal of the European Communities 11 . 5 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1990 . For the Council The President G. COLLINS